SLOVITER, Circuit Judge,
dissenting in Part III.
I join in all portions of the majority opinion with the exception of Part III. I dissent as to that because I believe the court shirks its obligation to come to grips with the difficult issue presented by the extraordinary lengthy pretrial detention of these defendants, a detention that at a minimum will be six months. To decide, as the majority does, that a consideration of due process for pretrial detainees “awaiting distant trials” is “better met farther down the procedural road”, majority op. at 388 (emphasis added), when these individuals have already been detained for more than three months, is to deny effective consideration of that issue at any time.
The Comprehensive Crime Control Act of 1984 effected a radical change in federal jurisprudence by authorizing pretrial detention in noncapital cases for criminal defendants who are found to threaten the safety of any other person or the community. 18 U.S.C. § 3142(e). In expanding the permissible ground of pretrial detention beyond that of guaranteeing that the defendant will appear at trial, Congress has shifted the focus from the bail provision of the Eighth Amendment to the Due Process provision of the Fifth Amendment. Defendants do not contend that the failure to afford them bail violates the excessive bail *393provision of the Eighth Amendment and thus we are spared consideration of the still unresolved question whether that amendment encompasses an affirmative right to bail as distinguished from merely governing the amount of bail for those situations where bail is applicable. Compare Foote, The Coming Constitutional Crisis in Bail: Part I, 113 U.Pa.L.Rev. 959 (1965) (right to bail) with Meyer, Constitutionality of Pretrial Detention: Part I, 60 Geo.LJ. 1139 (1982) (no right to bail).
Defendants, instead of making the blanket assertion that pretrial detention in non-capital cases violates their due process rights, reserve their constitutional attack for one aspect of the 1984 Bail Reform Act, its failure to assure that those defendants detained pursuant thereby are afforded a prompt trial. It is no answer to state, as the majority does, that Congress chose the Speedy Trial Act as the vehicle to regulate the length of pretrial delays. The issue before us is whether the scheme that led to the length of the pretrial detention defendants have already faced and will concededly continue to face is constitutional under whatever statute Congress chose as the vehicle.
The question, baldly stated, is whether a defendant accused of crime may be detained in a jail or prison for a virtually unlimited period of time without having been found guilty of the offense charged under the standard of proof applicable in criminal cases and on the basis of evidence which meets constitutional requirements for the criminal trial itself.
Conviction under the requisite standard of proof is one of the fundamental elements of due process. In In re Winship, 397 U.S. 358, 364, 90 S.Ct. 1068, 1072, 25 L.Ed.2d 368 (1970), the Court stated, “we explicitly hold that the Due Process Clause protects the accused against conviction except upon proof beyond a reasonable doubt of every fact necessary to constitute the crime with which he is charged.” Similarly, because of “the necessity for cross-examination as a protection for defendants in criminal cases,” the right of confrontation is a “fundamental right essential to a fair trial in a criminal prosecution” protected by due process as well as by the Sixth Amendment’s Confrontation Clause. Pointer v. Texas, 380 U.S. 400, 404, 85 S.Ct. 1065, 1068, 13 L.Ed.2d 923 (1965). Since a defendant cannot constitutionally be incarcerated for even one day as a result of a criminal trial that did not comport with at least these two fundaments of our criminal justice system (confrontation of witnesses and conviction under the reasonable doubt standard), one may well wonder about the unarticulated analysis by which the majority deflects the due process challenge by persons already incarcerated, euphemistically called “detained,” for three months on the basis of only hearsay evidence, and sometimes double or triple hearsay.
The majority relies almost exclusively on the Second Circuit’s opinion in United States v. Colombo, 777 F.2d 96 (2d Cir. 1985), where that court, also without any extended analysis of the legal basis for its decision, deferred consideration of the length-of-detention challenge by a defendant who had already been detained almost seven months. Regrettably, neither the majority nor the Colombo court articulated the precedential underpinnings for what has turned out to be lengthy pretrial detention. I believe that at least a brief review of those building blocks is necessary for an appreciation of the issue before us and for guidance in our decision.
In Gerstein v. Pugh, 420 U.S. 103, 95 S.Ct. 854, 43 L.Ed.2d 54 (1975), the Supreme Court held that the Fourth Amendment’s protection against unreasonable search and seizure requires a timely judicial determination of probable cause as a prerequisite to detention, but also held that the full panoply of adversary safeguards, including confrontation, cross-examination, and the beyond a reasonable doubt standard, was not constitutionally compelled at this stage. The length of the pretrial detention was not an issue but the bases for detention in that case were the heretofore traditional ones of inability of one defendant to post the bail bond and the unavaila*394bility of bail to the other defendant because one of the charges carried a potential life sentence. See id. at 105, 95 S.Ct. at 858.
Thereafter, in United States v. Edwards, 430 A.2d 1321 (D.C.App.1981), cert. denied, 455 U.S. 1022, 102 S.Ct. 1721, 72 L.Ed.2d 141 (1982), the District of Columbia Court of Appeals held that the preventive detention statute enacted for the District of Columbia, the prototype for the Bail Reform Act of 1984, did not violate due process. The District of Columbia statute, unlike the Bail Reform Act, provides a fixed time limit for pretrial detention. At the time of the Edwards decision, that Act provided for a maximum detention of sixty days (now increased in some cases to ninety days) unless the trial was in progress or had been delayed at the request of the detainee. There are no periods of excludable time in the District of Columbia scheme, and the Edwards court made particular reference to this time requirement in sustaining the statute. It stated:
Significantly, pretrial detention is closely circumscribed so as not to go beyond the need to protect the safety of the community pending the detainee’s trial. Such detention is not to exceed 60 days, by which time either the detainee must be brought to trial, or bail must be set.
430 A.2d at 1333.
Finally, pretrial detention was considered by the Supreme Court in Schall v. Martin, 467 U.S. 253, 104 S.Ct. 2403, 81 L.Ed.2d 207 (1984), when it sustained the constitutionality of the New York Family Court Act authorizing pretrial detention of accused juvenile delinquents. Two factors in that decision bear note. First, the New York statute permitted “a brief pretrial detention based on a finding of a ‘serious risk’ that an arrested juvenile may commit a crime before his return date.” Id. at 263,104 S.Ct. at 2409. The time was indeed brief since the maximum possible detention was seventeen days, id. at 2413, and the Court specifically stated that “the detention is strictly limited in time.” Id. Second, the Court distinguished the liberty interest of juveniles and adults, stating, “The juvenile’s countervailing interest in freedom from institutional restraints, even for the brief time involved here, is undoubtedly substantial as well ... But that interest must be qualified by the recognition that juveniles, unlike adults, are always in some form of custody.” Id. at 2410 [citations omitted].
A respectable argument could be made that the absence of these two factors in the Bail Reform Act, i.e. the failure to specify a brief time for detention and its applicability to adults, so distinguishes it from the New York act upheld in Schall that a contrary result is warranted. Although we need not decide that issue as such, I agree with the majority's implicit prediction that it is unlikely the Supreme Court would so rule. The polestar of the reasoning of the Schall majority was that preventive detention “serves an important and legitimate function in the juvenile justice system.” Id. at 2414. No lesser function can be seen in pretrial detention of adults, particularly those involved in drug transactions and organized crime, who have been found to threaten the safety of the community or persons therein.
Nonetheless the majority recognizes, as did the Colombo court from which it quotes, “that the length of the ‘defendant’s pretrial detention might not survive a proper due process challenge.’ ” Majority op. at 388 (quoting Colombo, 777 F.2d at 101). Of course, if we were confident that the Speedy Trial Act insured trial before that time, whenever it might be, there would be no basis to challenge the length of pretrial detention under the Bail Reform Act. However, the Speedy Trial Act was not designed to relieve the due process concerns implicated here. Instead, that Act was designed to effectuate the Speedy Trial provision of the Sixth Amendment. Its requirement of trial within 90 days for persons who have been detained, 18 U.S.C. § 3164, has turned out to be illusory, in large part because the provision covering detainees also incorporates the covering detainees also incorporates the periods of excludable time enumerated in section 3161(h) in computing the 90-day *395time limitation. As a result, detention can continue while all of the 18 different circumstances enumerated in section 3161(h) give .rise to excludable delay. In this case the district court on October 11, 1985, entered an order excluding from the Speedy Trial Act the period of time from September 13, 1985 until April 15, 1986, over the defendants’ objections, predicated, in part, upon the complexity of the case and the large number of defendants (26 in all). See App. at 417-421.
This court, as others, has been liberal in construing the excludable delay provisions of the Speedy Trial Act when applying it to at-large defendants whose trial, under the Act, should begin within 70 days of the indictment or the first appearance before a judicial officer. See, e.g., United States v. Novak, 715 F.2d 810 (3d Cir.1983), cert. denied, 465 U.S. 1030, 104 S.Ct. 1293, 79 L.Ed.2d 694 (1984) (upholding convictions notwithstanding trial 228 days after indictment). The same construction of the ex-cludable time provisions of section 3161 is inevitable even for detainees.
Thus, recent statistics show that 307 defendants were detained in custody 151 days and over prior to dismissal, plea of guilty or trial during the twelve’ month period ended June 30, 1985. Table D-13 of Appendix 1, Detailed Statistical Tables, Annual Report of the Director of the Administrative Office of the U.S. Courts. Although this represents only a small percentage of the total number of detained defendants, the substantial deprivation of liberty effected requires more than the passing acknowledgment accorded it by the majority.
The problem is accentuated by this court’s decision in United States v. Delker, 757 F.2d 1390 (3d Cir.1985), which this panel is now bound to follow under our internal operating procedures. The due process concerns are caused by the interaction of two factors, the statutory failure to limit the time of detention and the casual procedures leading to detention approved in that case. Thus, despite the provision in the Bail Reform Act that the defendant “shall be afforded an opportunity ... to cross-examine witnesses who appear at the hearing”, 18 U.S.C. § 3142(f), which represents an obvious effort by Congress to preserve the defendant’s right to confront the witnesses on whose testimony the detention order, if any, is to be based, the court stated in Delker that the district court could admit hearsay at the hearing. Id. at 1397. The statutory right to cross-examine is thus limited to the right to cross-examine those witnesses the government chooses to present, who at least in this case had no first-hand knowledge of the facts that were the basis of the testimony. Were the procedures leading to detention more scrupulous of defendants’ fundamental rights, the likelihood of an erroneous decision would be decreased, and some of the concerns about length of detention would be alleviated.
Notwithstanding the above, I cannot disagree with the majority’s holding that the Bail Reform Act is not facially unconstitutional because it does not contain a specific limitation on the amount of time that an accused may be detained prior to trial. The Supreme Court has eschewed a constitutional analysis that would impose precise time limits for trials to commence. See Barker v. Wingo, 407 U.S. 514, 529-30, 92 S.Ct. 2182, 2191, 33 L.Ed.2d 101 (1972). To measure due process in terms of days or weeks would jeopardize the essential flexibility of that term.
Consequently, we are faced with a dilemma. On one hand, we are unable to construe the Constitution as requiring a firm timetable limiting detention of persons who have not yet been accorded the due process rights to which criminal defendants are entitled. On the other hand, it is conceded by the majority, and supported by the available statistics, that at some point pretrial detention under the Bail Reform Act procedures will be unpalatable to our notions of fundamental fairness which underlie due process. Because the defendants whose liberties are most affected are those who are unlikely to command public sympathy or attention, it is unlikely there will be *396action from Congress, which already has declined several opportunities to remedy the situation. Moreover, our inaction leaves the district courts without guidance.
Are we really without the means to remedy the abridgment of liberty of presumptively innocent persons? In various circumstances, this court has used its inherent supervisory power to establish rules that will effectuate the defendant’s constitutional rights. See, e.g., Government of the Virgin Islands v. Smith, 615 F.2d 964 (3d Cir.1980) (court’s inherent power to protect defendant’s compulsory process rights by conferring immunity on an essential witness); United States v. Moskow, 588 F.2d 882 (3d Cir.1978) (supervisory power available to review conditional guilty plea); United States v. Starks, 515 F.2d 112 (3d Cir.1975) (supervisory power used to recommend that district courts conduct a voir dire of jurors whenever possibility of juror prejudice arises). See also In re Grand Jury Proceedings (Schofield II), 507 F.2d 963, 970 (3d Cir.) (Aldisert, J., dissenting) (supervisory power can be used to insure proper procedural safeguards as “a legitimate function of a court’s law-making role”), cert. denied, 421 U.S. 1015, 95 S.Ct. 2424, 44 L.Ed.2d 685 (1975). See generally Schwartz, The Exercise of Supervisory Power by the Third Circuit Court of Appeals, 27 Vill.L.Rev. 506 (1982). As the Supreme Court stated, “Judicial supervision of the administration of criminal justice in the federal courts implies the duty of establishing and maintaining civilized standards of procedure and evidence. Such standards are not satisfied merely by observance of those minimal historic safeguards for securing trial by reasons which are summarized as ‘due process of law’ and below which we reach what is really trial by force.” McNabb v. United States, 318 U.S. 332, 340, 63 S.Ct. 608, 613, 87 L.Ed. 819 (1943).
If it is not for the appellate courts to establish rules that will vindicate a detainee’s loss of his or her liberty interests during pretrial incarceration which will be irreparable if s/he is subsequently found innocent, then for whom? If it is not now when we are faced with defendants who will spend a minimum of six months in jail before trial, then when?
I suggest that it is incumbent upon us to use our supervisory power to fix a timetable beyond which no person can be held in pretrial detention on the ground of dangerousness without being accorded a full due process hearing. The timetable should not be extended for reasons attributable to any factor other than that detainee’s own waiver. Failure to comply would not result in dismissal of the charges, but merely in the defendant’s release pending trial under appropriate conditions. The suggestion is hardly radical since it was the procedure in use for 200 years. I agree with Judge Weinstein that “a long period of preventive detention without a finding of guilt, based solely on possible danger to the public, is ‘anathema to American ideals of due process.’ ” United States v. Colombo, 616 F.Supp. 780, 785 (S.D.N.Y.), (quoting R.B. McNamara, Constitutional Limits on Criminal Procedure 135 (1982)) rev'd 777 F.2d 96 (2d Cir.1985).
I respectfully dissent from the judgment of the majority because it has failed to accept the challenge, seize the opportunity, and take the bold step needed to insure effectuation of the defendants’ due process rights.